By the Court.
The defendant in error Walter C. Linehan brought an action in mandamus in the Court of Appeals, seeking to compel the Deputy State Supervisors and Inspectors of Elections to issue him a certificate of election as member of Council of the city of Cincinnati for ward 20. The Court of Appeals allowed the writ, whereupon error was prosecuted here.
Since there was no certificate of election issued or declaration of election made, mandamus was a proper remedy. The other questions presented are similar to those presented and decided in State, ex rel. Conner, v. Noctor, 106 Ohio St., 516, 140 N. E., 878.
The judgment of the Court of Appeals is affirmed on authority of that case.

Judgment affirmed.

Bobinson, Jones, Matthias and Day, JJ., concur.